Order filed, May 05, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00305-CV
                                 ____________

       JAYPAL C. REDDY A/K/A JAIPAL C. REDDY AND APARNA
                    CHERUKUPALLI, Appellant

                                          V.

               NARASIMHA REDDY CHANDAMURI, Appellee


                 On Appeal from the County Court at Law No 1
                            Jefferson County, Texas
                        Trial Court Cause No. 125718


                                      ORDER

      The reporter’s record in this case was due April 16, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Veronica Wimberly, the official court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM